DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 49-50 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 49 recites “wherein a lateral surface of the wire bond structure located at a level of a back side of the first semiconductor die is not surrounded by the mold compound structure”. It is unclear what the term “lateral surface” is intended to describe here. It appears that the applicant means to describe - a bottom surface of the wire bond structure 104 that is at a same level as a bottom surface of the first semiconductor die 101 – is not surrounded/covered by the mold compound 118 (see applicant’s Fig. 1B).  Correction is required.
Claim 50 is rejected for being dependent of claim 49.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

As best understood, claim(s) 49-50 are rejected under 35 U.S.C. 102(a)(1) and/or 102(a)(1) as being anticipated by Prabhu et al. (US Pub. 2017/0117260).
Regarding claim 49, Prabhu teaches a method for forming a semiconductor package, the method comprising: forming a wire bond structure 110 next to a first semiconductor die 115; forming a mold compound structure 120, wherein the mold compound structure 120 at least partially surrounds the wire bond structure 110 and the first semiconductor die, wherein a lateral surface of the wire bond structure located at a level of a back side of the first semiconductor die is not surrounded by the mold compound structure (see Fig. 4, wherein a top surface of 110 and a top surface of die 115 being at the same level are not surrounded/covered by the mold compound 120, also see Fig. 1-3 to 1-6) ; attaching a second semiconductor die 201 to the first semiconductor die 115 after forming the mold compound structure 120 (Fig. 1-1 to Fig. 1-6 and Fig. 4 and respective texts).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 26-29, 31-32 & 35-39 are rejected under 35 U.S.C. 103 as being unpatentable over Prabhu et al. (US Pub. 2017/0117260) in further view of Shim et al. (US Patent 6,847,109).
Regarding claim 26, Prabhu teaches a semiconductor package, comprising: 
a first semiconductor die 115; 
a semiconductor device 200 comprising a second semiconductor die 201 (Fig. 4), and 

wherein the wire bond structure 110 is arranged next to the first semiconductor die 115, wherein the first semiconductor die 115 and the bond interface portion 113 of the wire bond structure 110 are arranged at the same side of the semiconductor device 200, and wherein an interface contact structure 155 of the semiconductor device 200 is electrically connected to the wire bond structure (note the connection between conductive components 110, 140 & 155 in Fig. 4).  
Prabhu is silent on wherein the bond interface portion directly contacts the interface contact structure. The Examiner understands that said claim feature would have been obvious in the packaging art. For instance, Shims teaches in Fig. 9 (also see Fig. 7), wherein a bond interface portion 12 directly contacts an interface contact structure 60b. As such, said claim feature would have been obvious and within the ordinary skill in the semiconductor packaging art. 
Regarding claim 27, the combination of Prabhu and Shims teaches the semiconductor package according to claim 26, wherein the bond interface portion of the wire bond structure comprises a nail-head structure or a ball structure (note the ball bond 113 in Prabhu’s Fig. 1-2 to 1-6).  
Regarding claim 28, the combination of Prabhu and Shims teaches the semiconductor package according to claim 26, wherein the interface contact structure 155 of the semiconductor device comprises a solder structure (Prabhu’s Fig. 4 and Shim’s Fig. 9).

Regarding claim 31, the combination of Prabhu and Shims teaches the semiconductor package according to claim 26, further comprising a mold compound structure 120 surrounding at least the wire bond structure and the first semiconductor die (Prabhu’s Fig. 1-4 & Fig. 4).  
Regarding claim 32, the combination of Prabhu and Shims teaches the semiconductor package according to claim 26, further comprising at least one back side redistribution layer RDL arranged at a back side of the first semiconductor die 115, wherein the interface contact structure 155 of the semiconductor device 200 is electrically connected to the bond interface portion of the wire bond structure 110 via the at least one back side redistribution layer (see Prabhu’s Fig. 5).  
Regarding claim 35, the combination of Prabhu and Shims teaches the semiconductor package according to claim 26, further comprising a plurality of interconnect structures 117 extending from a front side of the first semiconductor die towards a plurality of interface solder structures 145 arranged at a first side of the semiconductor package (Prabhu’s Fig. 4 and Fig. 5).  
Regarding claim 36, the combination of Prabhu and Shims teaches the semiconductor package according to claim 26, wherein the first semiconductor die comprises at least one circuit selected from the following group of circuits: a logic circuit, a transistor circuit, a processor circuit (Prabhu’s Para [0052]).  

Regarding claim 38, the combination of Prabhu and Shims teaches the semiconductor package according to claim 26, wherein the semiconductor device comprising the second semiconductor die comprises a bare die semiconductor device (Prabhu’s Fig. 4 and Para [0052]).  
Regarding claim 39, the combination of Prabhu and Shims teaches the semiconductor package according to claim 26, wherein the second semiconductor die comprises at least one circuit selected from the following group of circuits: a memory circuit, an antenna circuit, a sensor circuit, an integrated passive components circuit and a transceiver circuit, a logic circuit, a transistor circuit (Prabhu’s Para [0052] and Fig. 4-5).  

Claim 30 is rejected under 35 U.S.C. 103 as being unpatentable over Prabhu and Shims as applied to claim 26 above, and in further view of Terrovitis (US Patent 9,214,431).
Regarding claim 30, Prabhu is silent on the semiconductor package according to claim 26, wherein the interface contact structure of the semiconductor device is arranged at a level of a back side of the first semiconductor die. The Examiner understands that said claim feature would have been obvious in the semiconductor art. For instance, Terrovitis teaches wherein an interface contact structure 207 of a .

Claims 33-34 are rejected under 35 U.S.C. 103 as being unpatentable over Prabhu and Shims as applied to claim 26 above, and in further view of KATKAR et al (US Patent 2016/0322326).
Regarding claim 33, the combination of Prabhu and Shims is silent on the semiconductor package according to claim 26, wherein at least one wire bond structure of the one or more wire bond structures extends from the interface contact structure of the semiconductor device to a die pad structure arranged at a front side of the first semiconductor die. The Examiner understands that said claim feature would have been obvious in the semiconductor art. For instance, KATKAR teaches wherein at least one wire bond structure 313 of the one or more wire bond structures (312 & 313) extends from the interface contact structure of the semiconductor device (note the solder balls between the two devices 305) to a die pad structure arranged at a front side of the first semiconductor die (note bond wires 312 & 313 connecting to unlabeled pads on semiconductor die in Fig. 13). The motivation would have been to provide connection for the semiconductor die. As such, said claim features would have been obvious and within the ordinary skill in the art.
Regarding claim 34, the combination of Prabhu, Shims and KATKAR teaches the semiconductor package according to claim 33, wherein the at least one wire bond structure further comprises a second bond interface portion attached to the die pad .  

Claims 40-41 are rejected under 35 U.S.C. 103 as being unpatentable over Lin (US Patent 6,093,969.
Regarding claim 40, Lin teaches a semiconductor package, comprising: a first interface wire bond structure (105, 106 & 107 in upper structure, see Fig. 3 below) comprising a bond interface portion (note bond interface portion in Fig. 3 below) wherein the bond interface portion comprises a nail-head structure or a ball structure (see nail-head structure shown in Fig. 3 below), wherein at least part of the first interface wire bond structure is surrounded by a first mold compound structure 103 (Fig. 3 below, though Lin teaches the first interface wire bond structure is within a PCB 103; however, one of the ordinary skill would find it obvious to read that the material partially surrounding the wire bond structure (105, 106 & 107) is of mold compound material in light of Lin’s column 4, line 25, wherein said bond structure is taught to be encapsulated)  
a second interface wire bond structure (105, 106 & 107 in lower structure, see Fig. 3 below) comprising a bond interface portion (see Fig. 3 below), wherein at least part of the second interface wire bond structure is surrounded by a second mold compound structure 106 (column 4, line 25 and Fig. 3 below); and 
wherein the bond interface portion of the first interface wire bond structure is soldered to the bond interface portion of the second interface wire bond structure (note 
Regarding claim 41, Lin teaches the semiconductor package according to claim 40, wherein the bond interface portion of the first interface wire bond structure (105, 106 & 107 in upper structure) and the bond interface portion of the second interface wire bond structure (105, 106 & 107 in lower structure) are arranged between a semiconductor die of a first semiconductor device 102-1 and a semiconductor die of a second semiconductor device 101-1 (Fig. 3 below).  

    PNG
    media_image1.png
    907
    882
    media_image1.png
    Greyscale

Response to Arguments
Applicant’s arguments with respect to claim(s) 26 & 40 and their respective dependent claims have been considered but are moot in view of new grounds of rejection. As for claims 49, the Examiner maintains that the Prabhu reference provide a teaching that reads on the ambiguous claims features (also see 112b rejection).
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TIMOR KARIMY whose telephone number is (571)272-9006. The examiner can normally be reached Monday - Friday: 8:30 AM -5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TIMOR KARIMY/Primary Examiner, Art Unit 2894